Citation Nr: 0923170	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a January 1999 
rating decision. The appellant was informed of the 
determination and of the right to appeal; no appeal was 
perfected.

2.  The appellant filed a claim to reopen the issue of 
service connection for PTSD in January 2005; the evidence 
added to the record since the January 1999 decision is new as 
is it neither redundant nor cumulative of the previously 
considered evidence, and relates to previously unestablished 
facts concerning diagnosis and stressors.



CONCLUSION OF LAW

The January 1999 rating decision denying service connection 
for PTSD is final; new and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.
However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  In this case, the Board finds that there is 
no prejudice to the appellant in this timing error because 
the claim was subsequently readjudicated in October 2008.  VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  More over, the appellant has not been 
deprived of information needed to substantiate his claim to 
reopen and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  The Board notes that 
the appellant has been represented throughout his appeal by 
an accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with records from the Vet Center.  VA afforded the 
appellant a hearing in April 2009, wherein he testified 
before the undersigned VLJ.  A copy of the transcript is 
associated with the claims folder.  As this is a claim to 
reopen, no VA examination was conducted or was required, 
prior to any reopening.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Reopening Claims

Service connection for PTSD was denied by the RO in January 
1999.  The appellant was notified of that decision also in 
January 1999.  He filed a notice of disagreement with that 
decision and, thereafter, the RO sent him a Statement of the 
Case which included VA Form 9 and instruction on appealing 
the January 1999 rating decision.  No appeal was filed and 
the January 1999 decision became final.

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
January 2005.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the adverse 1999 rating decision, the record 
included service treatment records, service personnel 
records, VA treatment records dated January 1997 to September 
1998, and statements from the appellant.  The evidence was 
reviewed and service connection for PTSD was denied based on 
a finding that the evidence did not contain a confirmed 
diagnosis for PTSD or adequate information to establish that 
he had had a stressful experience.

Since the prior denial of the claim, the recent evidentiary 
submissions include VA treatment records reflecting diagnoses 
for PTSD and confirmation from the JSRRC Coordinator that the 
appellant was present at the time of mortar and rocket fire 
attacks at Pleiku and An Khe during his Vietnam service.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
been submitted.  The recent evidentiary submissions tend to 
establish previously unestablished facts as they show 
diagnoses for PTSD and that the appellant had had a stressful 
experience in service, namely exposure to mortar and rocket 
fire attacks.  Clearly, the evidentiary defects present at 
the time of the previous adverse decision have been resolved.  
Therefore, the application to reopen the claim is granted.


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.


REMAND

The record reflects that the appellant failed to appear for a 
VA examination in June 2008.  At his hearing in April 2009, 
the appellant explained that he had not received notice of 
the scheduled examination at his most recent address.  The 
VLJ informed the appellant of 38 C.F.R. § 3.655 and the 
consequences of failure to report for VA examination.  The 
appellant indicated a willingness to appear for VA 
examination and an understanding of the consequences for 
failure to show.

Cognizant of the appellant's willingness to report for a VA 
examination, and in light of the above decision to reopen, 
the Board believes that remand for VA examination is 
warranted to ascertain whether the appellant has PTSD due to 
any confirmed in-service stressor(s).  At this time, the only 
verified stressor is shown as the appellant having been 
present at mortar and rocket fire attacks in February 1970 on 
the towns of Pleiku and An Khe while serving in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination to ascertain whether he 
has PTSD attributable to a verified in-
service stressor.  The examiner should be 
informed of any verified stressors, which 
include that the appellant was personally 
present during mortar and rocket fire 
attacks on the towns of Pleiku and An Khe 
in February 1970 while serving in Vietnam.  
A complete rationale for all opinions must 
be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The AOJ shall comply with the 
provisions of 38 C.F.R. § 3.655.  Since 
this is not an original claim for 
compensation, if there is a failure to 
report the claim shall be denied.  (The 
Veteran is informed that if he fails to 
report without good cause, the claim shall 
be denied.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


